DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election/Restriction
1. 	Applicant’s election of claims 1-11 and 23-25, without traverse, is acknowledged.
	Claims 12-22 have been withdrawn.
Claim Rejections - 35 USC §112
2	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	 Claim 1 recites the limitation "the plated through hole" in line 5.  
B.	Claim 23 recites the limitation "the plated through hole" in line 11.  
There is insufficient antecedent basis for this limitation in the respective claims. Should the claim language read “the conductive through hole”? 
Claim Rejections - 35 USC §102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	 Claims 1, 2 and 7, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zillmann et al., (US Pat. Appln. Pub. 2014/0092574, hereinafter Zillmann).

Regarding claim 1, Zillmann discloses an inductor, comprising:
-	a substrate core (210 in Fig. 2A; para 0030);
-	a conductive through-hole/CTH (240/240A, 250/250A in Fig. 2A-B; para 0030-0031) disposed through the substrate core; and 

(Fig. 2A-B).

Regarding claim 2, Zillmann discloses the entire structure as applied to claim 1 above, including a first/top surface of the magnetic sheath being substantially coplanar with a first surface of the substrate core and wherein a second/bottom surface of the magnetic sheath is substantially coplanar with a second surface of the substrate core (see 241A and 210 respectively in Fig. 2A).

Regarding claim 7, Zillmann discloses the entire structure as applied to claim 1 above, including a diameter of the CTH is substantially a same diameter as CTH disposed in non-inductor regions of the substrate core (see dimension in X-direction of 241A and 242N respectively in Fig. 2A; para 0030).
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 3-4, 23 and 24, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Zillmann et al., (US Pat. Appln. Pub. 2014/0092574, hereinafter Zillmann) in view of Ding et al., (US Pat. Appln. Pub. 2010/0032808, hereinafter Ding).
 
Regarding claims 3-4 respectively, Zillmann teaches substantially the entire claimed structure as applied to claim 1 above, but does not explicitly teach; a) a DM being in contact with the first surface of a conductive the magnetic sheath, and wherein a second layer comprising a DM being in contact with the second surface of the magnetic sheath, and b) the magnetic sheath being fully embedded. 
	Ding et al., teach a conventional through substrate via structure wherein a DM is in contact with a first/top surface of a conductive material of a CTH, and wherein a second/bottom layer of the CTH comprising a DM being in contact with the second surface of the a conductive material of a CTH (see 340, 130A and 300 respectively in Fig. 2F; 130A shown in Fig. 2D; para 0042, 0045-0047) to provide the desired CTH  insulation and surface protection.
	Furthermore, such combination of the DMs with the inductor structure of Zillmann would obviously provide the magnetic sheath being fully embedded. 

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Ding so that the CTH surface protection and the electrical performance can be improved in Zillmann’s inductor.

Regarding claim 23, Zillmann discloses an integrated circuit package (ICP), comprising:
-	a conventional IC die and a multi-phase voltage regulator/VR electrically coupled to the IC die (see para 0021, 0025, Fig. 2A), wherein the multi-phase VR comprises:
-	a substrate core (210 in Fig. 2A; para 0030);
-	a plurality of inductors (see 201/250A, 250N in Fig. 2; para 0030), wherein the inductors comprise:
-	a conductive through-hole/CTH (240/240A, 250/250A in Fig. 2A-B; para 0030-0031) disposed through the substrate core; and 
-	a magnetic sheath (see 141 in Fig. 2B; para 0031) around the CTH, wherein the magnetic sheath is separated from the CTH hole by a plugging layer (260 in Fig. 2B; para 0031) comprising a dielectric material/layer/DM (see 141, 250 and 260 respectively in Fig. 2B; para 0031) 
(Fig. 2A-B).

	Ding et al., teach a conventional through substrate via structure wherein a DM is over a first/top surface of a conductive material of a CTH, and wherein a second/bottom layer of the CTH comprising a DM being disposed over the second surface of the a conductive material of a CTH (see 340, 130A and 300 respectively in Fig. 2F; 130A shown in Fig. 2D; para 0042, 0045-0047) to provide the desired CTH insulation and surface protection.
	Zillmann and Ding are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Zillmann, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Ding so that the CTH surface protection and the electrical performance can be improved in Zillmann’s inductor.

Regarding claim 24, Zillmann and Ding teach substantially the entire claimed structure as applied to claim 23 above, wherein: a) a combination of the DMs with the inductor 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Ding so that the CTH surface protection and the electrical performance can be improved in Zillmann’s inductor.

7.	Claims 5-6, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Zillmann et al., (US Pat. Appln. Pub. 2014/0092574, hereinafter Zillmann).
 
Regarding claims 5-6 respectively, Zillmann teaches substantially the entire claimed structure as applied to claim 1 above, wherein Zillmann further teaches; a) a DM layer adjacent/between magnetic material layers having a thickness as small as 0.05 microns (see 438 and 439A/B respectively in Fig. 4A; para 0038) to provide the desired performance for the inductor, and b) a thickness of the magnetic sheath being 1.5 microns or as high as 15 microns (para 0032 and 0038 respectively) as required to achieve the desired inductor performance, but do not explicitly teach: a) a thickness of the plugging layer being 50 microns or less, or b) a thickness of the magnetic sheath being 50 microns or more.
 	The determination and selection of parameters including a thickness/diameter, length, area, etc. of inductor components including a magnetic material, DM, CTH, etc., is a subject 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-b), so that the desired functional parameters and electrical performance with improved reliability can be achieved in Zillmann’s inductor.

8.	Claims 8-9 and 25, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Zillmann et al., (US Pat. Appln. Pub. 2014/0092574, hereinafter Zillmann) in view of Nakao et al., (US Pat. Appln. Pub. 2015/0200050, hereinafter Nakao).
 
Regarding claims 8-9 respectively, Zillmann teaches substantially the entire claimed structure as applied to claim 1 above, except a permeability of the magnetic sheath is greater than 10, or greater than 20.
	The determination and selection of inductor parameters including permeability is a function of a variety of inductor component parameters (thickness, area, etc. of CTH, DM, selection of magnetic material, etc.) resistance, impedance, etc.,  and furthermore, it is a subject of routine experimentation and optimization to achieve the desired resistance, impedance and electrical performance for a given frequency and voltage/current application requirements of an inductor.  


Regarding claim 25, Zillmann teaches substantially the entire claimed structure as applied to claim 23 above, except a permeability of the magnetic sheath is greater than 10, or greater than 20.
	The determination of inductor parameters including permeability is a function of a variety of inductor component parameters (thickness, area, etc. of CTH, DM, selection of magnetic material, etc.) impacting resistance, impedance, etc., and furthermore, it is a subject of routine experimentation and optimization to achieve the desired resistance, impedance and electrical performance for a given frequency and voltage/current application requirements of an inductor.  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the permeability of the magnetic sheath being greater than 10, or greater than 20, so that the desired functional parameters and electrical performance with improved reliability can be achieved in Zillmann’s inductor.
Allowable Subject Matter
9.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Reasons for Allowance
10. 	Examiner’s statement of reasons for allowance would be incorporated in the next office action in light of claim amendment overcoming 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection set forth above.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NITIN PAREKH/Primary Examiner, Art Unit 2811